Citation Nr: 0330928	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  99-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney-at-
law


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  The veteran has been determined to be 
incompetent for VA purposes, and the appellant is his 
guardian/custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO denied service connection 
for schizophrenia.  In a decision, dated March 18, 2002, the 
Board denied the veteran's claim of entitlement to service 
connection for schizophrenia.  The veteran brought a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (CAVC).  The CAVC vacated the Board's March 2002 
decision as to the issue on appeal and remanded the matter 
to the Board for further action in compliance with the 
CAVC's order and a December 2002 Joint Motion to Remand and 
to Stay Proceedings.  A copy of the Court's decision has 
been incorporated into the veteran's claims folder.  


REMAND

The Court's Order and Joint Motion for Remand direct the 
Board to provide the veteran with notice of the allocation 
of the burdens of obtaining evidence necessary to 
substantiate her claim in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A §§ 5102, 5103, 
5103A, 5107 (West 2002)) and Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to the 
instant claim because it was filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002) cited therein, was that 
proceedings were complete before VA when the VCAA was 
enacted.  Clearly, that is not the case here.  Furthermore, 
there is contrary legal precedent, see VAOPGCPREC 11-00, 
which holds the VCAA applies retroactively to claims pending 
on the date the law was enacted, such as this claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  

A VA physician indicated in a November 1998 medical report 
that the veteran was scheduled to return to the Mental 
Health Clinic at the VA Medical Center (VAMC) in Battle 
Creek, Michigan three to four times a year.  These 
outpatient treatment reports are not contained in the claims 
file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the RO must obtain these outpatient 
treatment records because they might contain information 
which would be useful in the disposition of this claim.  

In addition, during a December 2001 hearing before the 
undersigned Veterans Law Judge at the RO in Detroit, 
Michigan, the appellant testified that the veteran had been 
hospitalized for a psychiatric disability at the St. 
Lawrence Hospital in Lansing, Michigan in 1995.  In 
addition, a December 1997 report, submitted by Barry County 
Community Mental Health Services in Hastings, Michigan, 
reflects that the veteran had been a patient at that agency 
since October 1996.  These private hospitalization and 
clinical reports are not contained in the claims file.  The 
duty to assist the veteran includes the obligation to obtain 
ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the 
aforementioned hospitalization and clinical treatment 
reports should be secured on remand to the RO.  

Finally, in a written argument to the Board, dated in March 
2003, the appellant's attorney indicated that service 
medical records from the hospital and correctional facility 
at Fort Riley, Kansas, to specifically include a psychiatric 
consult of the veteran were absent from the claims file.  In 
this regard, an undated service medical record reflects that 
the veteran was assaulted and was seen as a walk-in at the 
emergency room at the Edwin Army Hospital at Fort Riley 
Kansas.  It does not appear that VA has requested a further 
search for any additional hospitalization reports, if 
available, including directly from the medical hospital and 
correctional facility at Fort Riley.  The Board believes 
that further attempt must be made to secure all outstanding 
medical records pertaining to the appellant's clinical 
treatment in service.  See Hayre v. West, 188 F.3d 1327 
(Fed.Cir. 1999).  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
as well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should contact the National 
Personnel Records Center and request 
that an attempt be made to obtain, 
directly from the military base 
facility, where feasible, or other 
alternate source, all records of 
treatment of the appellant at the Edwin 
Army Hospital, and the correctional 
facility, at Fort Riley, Kansas from 
1974 to 1976.  All efforts to obtain 
such records must be documented in the 
claims file.  If any of the 
aforementioned records are unable to be 
obtained, documentation to that effect 
must be noted in the claims file.  

3.  The RO should contact the appellant 
and request that she complete the 
appropriate form providing authorization 
for the release to VA of all of the 
veteran's treatment records from St. 
Lawrence Hospital in Lansing, Michigan 
in 1995 and the Barry County Mental 
Health Clinic in Hastings, Michigan from 
October 1996.  When requesting these 
records, specify that actual treatment 
records, as opposed to simply summaries, 
are preferred, if available.  If these 
records are not available, documentation 
as to this must be contained in the 
claims file.  

4.  The RO should request all clinical 
treatment reports of the veteran from 
the VA Medical Center in Battle Creek, 
Michigan, dating from 1995 to the 
present, not already of record.  

5.  After completion of the foregoing, 
the RO should 
re-adjudicate the issue on appeal.  If 
the benefit sought on appeal remains 
denied, the appellant and her attorney 
should be provided with an appropriate 
supplemental statement of the case 
(SSOC) and given the opportunity to 
respond within the applicable time 
before the claims file is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




